Detailed Action
Double Patenting
The nonstatutory double patenting rejection is summarized as follows:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 10,665,057 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the application are claiming common subject matter, as follows:
electromechanical gaming machine that provides delayed gambling based upon an accumulated trigger in an entertainment game, comprising an entertainment system engine constructed to execute the entertainment game
accept input from a user via a user input device
generate a visual display of the entertainment game to the user
maintain a record of entertainment game status, generate a status update regarding play of the entertainment game over a specific period
communicate, to a game world engine, the status update regarding play of the entertainment game over the specific period
receive, from the game world engine, a result of a gambling event
and present the result of the gambling event to the user
a real world engine constructed to receive, from the game world engine, instructions to execute the gambling event
determine the result of the gambling event in a gambling game and to resolve a wager of credits on an outcome of the gambling event
communicate, to the game world engine, the result of the gambling event
and the game world engine, connected to the entertainment system engine via a communications network and connected to the real world engine via a communication link, constructed to: manage the entertainment game executed by the entertainment system engine
receive, from the entertainment system engine, the status update about the entertainment game
determine a gambling event in the gambling game is to occur based upon the status update
communicate, to the real world engine, instructions to execute the gambling event
receive, from the real world engine, the result of the gambling event
communicate, to the entertainment system engine, the result of the gambling event
and determine an amount of convertible currency available to the user based on the result of the gambling event wherein the convertible currency may be exchanged to change an entertainment game characteristic
wherein the game world engine is further constructed to: provide the entertainment game characteristic that the user may change by expending a particular amount of the convertible currency
receive a request from the user to change the entertainment game characteristic
deduct the particular amount of convertible currency from the amount available to the user
and provide update information to the entertainment system engine including the change in the game characteristic for use in the entertainment game
wherein the game world engine is constructed to determine a pay table for the gambling game based on a total accumulation of activating elements during game play and provide the pay table to the real world engine for use in determining the results of the gambling event
wherein the game world engine is constructed to determine the amount of real world credit to be wagered on the gambling event in the gambling game based on an accumulation of activating elements during the specific period and provide the wager amount to the real world engine
1 wherein the game world engine is further constructed to: select one of plurality of gambling games to be used for the gambling event based upon the activating elements accumulated
and indicate to the real world engine that the selected gambling game is to be used for the gambling event

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—



Claims 1, 2, 4-8, 10-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fine et al (US 2014/0274327 A1).
Regarding claim 1, Fine discloses an electromechanical gaming machine that provides delayed gambling based upon an accumulated trigger in an entertainment game (Abstract), comprising an entertainment system engine constructed to execute the entertainment game (Fig. 11), accept input from a user via a user input device (Fig. 11), generate a visual display of the entertainment game to the user (Fig. 11), maintain a record of entertainment game status (Fig. 11), generate a status update regarding play of the entertainment game over a specific period (¶ [0018]), communicate, to a game world engine, the status update regarding play of the entertainment game over the specific period (¶ [0018]), receive, from the game world engine, a result of a gambling event (¶ [0018]), and present the result of the gambling event to the user (Fig. 11), a real world engine constructed to receive, from the game world engine, instructions to execute the gambling event (¶ [0006]: real world wager outcome), determine the result of the gambling event in a gambling game and to resolve a wager of credits on an outcome of the gambling event (¶ [0018]), communicate, to the game world engine, the result of the gambling event (¶ [0018]), and the game world engine (Fig. 11), connected to the entertainment system engine via a communications network and connected to the real world engine via a communication link (¶ [0148]), constructed to manage the entertainment game executed by the entertainment system engine (Abstract), receive, from the entertainment system engine, the status update about the entertainment game (Abstract), determine a gambling event in the gambling game is to occur based upon the status update (Abstract), communicate, to the real world engine, instructions to execute the gambling event (Abstract), receive, from the real world engine, the result of the gambling event (¶ [0018]), communicate, to the entertainment system engine, the result of the gambling event (Fig. 11), and determine an amount of convertible currency available to the user based on the result of the gambling event (¶ [0048]), wherein the 
Regarding claims 2, 8 and 14, Fine discloses wherein the game world engine is further constructed to provide the entertainment game characteristic that the user may change by expending a particular amount of the convertible currency (¶ [0136]), receive a request from the user to change the entertainment game characteristic (¶ [0136]), deduct the particular amount of convertible currency from the amount available to the user(¶ [0136]), and provide update information to the entertainment system engine including the change in the game characteristic for use in the entertainment game (¶ [0136]). 
Regarding claims 4, 10 and 16, Fine discloses wherein the game world engine is constructed to determine the amount of real world credit to be wagered on the gambling event in the gambling game based on an accumulation of activating elements during the specific period and provide the wager amount to the real world engine (¶ [0067]). 
Regarding claims 5, 11 and 17, Fine discloses wherein the game world engine is further constructed to select one of plurality of gambling games to be used for the gambling event based upon the activating elements accumulated, and indicate to the real world engine that the selected gambling game is to be used for the gambling event (¶ [0169]). 
Regarding claims 6, 12 and 18, Fine discloses wherein the communications link is the communications network (102). 
Regarding claims 7 and 13, claim 1 subsumes the limitations recited therein.  Accordingly, claims 7 and 13 are rejected for the reasons given supra.


Allowable Subject Matter
Claims 3, 9 and 15 would be allowable appropriate action is taken to overcome the rejection(s) under the nonstatutory double-patenting doctrine set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715